 BRONX METAL POLISHING CO299Bronx Metal Polishing Co.,Inc.andHenry Mills.Case 2-CA-1950423 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn'4 April 1985 Administrative Law Judge JesseKleiman issued the attached decision. The Re-spondent filed exceptions and a supporting brief,and the General Counsel filed a brief in support ofthe decision of the judge and in opposition to Re-spondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended -Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent; Bronx MetalPolishing Co., Inc., Bronx,' New York, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.A hearing was held before me. in New York, NewYork, on July 18 and August 29, 1983. All parties Wereafforded full opportunity to appear, to introduce evi-dence,to examine and 'cross-examine witnesses,to argueorally on the record, and to file briefs. Thereafter theGeneral Counsel filed a brief. i-By letter dated March 1, .1984, the General Counselrequested that the administrative law judge take "judicial"notice"' of a prior adjudication inBronx Metal PolishingCo., 268 NLRB'887 (1984), in which the Board affirmedthe finding of Administrative Law Judge Howard Edel-man that the Respondent had committed various unfairlabor practices.2.In response thereto, the Respondent'scounsel,by letter dated March 5, 1983, enumerated factswhich were' litigated in the instant case but were "notavailable" in the proceeding before Judge Edelman, andalso discussed how these facts impacted upon the Charg-ing -Party's credibility.In a letterdated March 18, 1984,the General Counsel moved to strike the Respondent'sletter of March 5, 1984, for the reason that[I]t is improper for Respondent at this time to arguethe merits of the case, including witness credibilitywhich should have been argued in a brief to theAdministrative Law Judge. By failing to presentthese arguments in a brief timely submitted to theAdministrative Law Judge, Respondent is now fore-closed frompresentingsuch argument.3The Board and courts have long held that it is entirelyappropriate for the Board to take official notice of itsown prior decisions which involve the same parties andsimilar issues.4Therefore, I grant the General Counsel'sITheRespondenthas exceptedto some of the judge'scredibility find-ings.TheBoard's establishedpolicy is notto overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd 188F 2d 362 (3d Cir 1951)We have carefullyexamined therecordand find no basis for reversingthe findingsEllenDichner,Esq.,David Leach, Esq.,andJoel Cohen,Esq.,counsels for the General Counsel.Maurice H. Kronowitz, Esq.,of Brooklyn, New York, forthe Respondent.DECISIONSTATEMENT OF THE CASEJESSEKLEIMAN,AdministrativeLaw Judge. On acharge filed on March 15,1983, in Case2-CA-19504, byHenry Mills, an individual (Mills and/or the ChargingParty),the General Counsel of the National Labor Rela-tionsBoard,by theRegionalDirector for Region 2,New York, New York,duly issued a complaint andnotice of hearing onApril 29,1983, against Bronx MetalPolishingCo., Inc. (Respondent)alleging that the Re-spondent had engaged in certain unfair labor practiceswithin the meaning of Section 8(a)(1) and(3) of the Na-tionalLabor RelationsAct (the Act).On May 9, 1983,the Respondent, by counsel,duly filed an answer deny-ing the material allegations of the complaint.276 NLRB No. 31ITheRespondent's counsel filed no brief but he did make a closingstatement at the conclusion of the hearing concerning the issues presentedin this case2Counse;for the General Counsel states therein.General Counsel requests that you take judicial notice of the deci-sion inasmuch as it directly relates to the period and circumstancessurrounding the discharge of Henry Mills, the charging party in theabove-captioned caseOf particular relevance to the case before you is Judge Edelman'sfinding, upheld by the Board,thatRespondent"engaged in an in-tense and extensive union campaign which included.threats todischarge employeesreductionof employee benefits, etc[which] clearly established Respondent's intense anti-union animus "Bronx Metal Polishing,268 NLRB No 138 (1984)slop at 10 More-over,while the Board specifically upheld the Judge's finding of8(a)(1) statements of Repondent to Mills, it declined to adopt the'Judge's gratuitous findings as to the reason for Mills' layoff in Sep-tember 1982.Bronx Metal,supra, fn. 2 at 2.In view of the Board'sorder affirming Judge Edelman's findings of numerous 8(a)(1) state-ments made in the course of its anti-union campaign,including the8(a)(1) statements to Mills regarding the discontinuance of his piecework which resulted in Respondent's implementation of its threat todischargeMills,which is precisely the issue before you,GeneralCounsel respectfully requests you to take judicial notice of theBoard's order.The General Counsel additionally noted that the Respondent hadonly served her with a copy of page one of its letter dated March 5,1984, and"thus is unaware of the contents of any subsequent pages. Atthis time, it is therefore impossible for the General Counsel to respond toany additional issues which may be presented by Respondent'sMarch 5,1984 letter "*Le Roy Fantasies,Inc,256 NLRB 211 (1981);FordMotor Co,246NLRB 671(1979),Moulton-Mfg.Co.,152 NLRB 196(1965)AccordTama Meat Packing Corp,575 F.2d 661 (8th Cir. 1978), cert.demed'439U.S 1069 (1979) 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequest to take official notice of the above cited decision5Moreover as regards the motion to strike the Respondent s letter of March 5 1984 I note that the Respondent certainly had a right to respond to the GeneralCounsels motion for official notice of a prior Board decision and to argue its merits But when the Respondentused such response to also argue the question of credibility and in a sense the merits of its position herein theRespondent in effect transferred its response essentiallyand in natureinto a brief which it had failed to timelyfilebeforehand 6 Since the Respondent has failed tocomply with the Board s Rules and Regulations concerning the filing of briefs 7 I accordingly shall grant theGeneral Counsels motion to strike the Respondent sletter of March 5 1984 8On the entire record the General Counsels brief andon my observation of the witnesses I make the followingFINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERThe Respondent a New York corporation with anoffice and plant facility in the Bronx New York has atall times material herein been engaged in the business ofelectroplating and polishing metal parts on a nonretail5However it should be noted that I have not given such proof of theRespondents prior misconductdispositiveweightregarding any of theissues before me in this proceeding SeeBillFox Chevrolet270 NLRB568 at 570 (1984)8SeeNational Electrical Contractors Assn215 NLRB894 896 fn 2(1974)modified without opinion 95 LRRM 2274 (D C Ctr 1977)In thiscasethe respondentunions letter tothe administrative law judge washeld to be essentially a reply brief CfDowntown Motor Inn262 NLRB1058 (1982)wherein a documentcalling attention to a recently issuedBoard decision and which did not containany argument as to the issuesin the case was not excludedas a late filedand untimely submitted brief°Sec 102 42 of theBoard s Rules and RegulationsprovidesAny party shallbe entitled upon requestmade before the close ofthe hearingto file a brief or proposedfindingsand conclusions orbothwiththe administrative law judgewho mayfix a reasonabletime for suchfilingbut not in excessof 35 daysfrom theclose ofthe hearingRequestsfor furtherextensions of time shallbe made tothe chief administrative law judge in WashingtonD Cto theassociatechiefJudge inNew York New YorkNorequest willbe consideredunless receivedat least 3 days priorto the expirationof the time fixedfor the filing of briefs orproposed findings and conclusionseTheBoard requires compliance with its rules and regulations as tothe timely filing of briefs in order to aid in the orderlycourse of businessand to avoidbreedinglaxity bylitigantsWestinghouseElectric Corp 204NLRB 78 (1973)FarahMfg Co202 NLRB 666 (1973)In excludingthe March 5 1984letter I note that the Respondent did not file a brief incompliance with the September 30 1983deadline set at the hearingMoreover the General Counsel hadmade it clear at the hearing that sheintendedto requestthat official notice betaken of Judge Edelman s decisioneven beforethe Board had considered and ruled thereonThus theRespondenthas only itselfto blame for failing to take timely advantageof the opportunity affordedto discuss the facts and thelaw and applythem to the issues in the case including those enumerated in its March 51984 letter in a brief Had the Respondent merely setforththe factsthatwereavailable to [me)but were notavailable to JudgeEdelmanwithout arguingthe effect thereof on Charging PartyscredibilityIwould nothave grantedthe motionto strikeDowntown Motor InnsupraIalso note that inview ofthe fact that the letter was written monthsafterthe deadline for filingbriefsherein had passedalbeititwas writtenin responseto the General Counsels then request for judicialnotice tobe taken ofthe aforesaid Board decision this was more than a mere technical violationCfMagnoliaManorNursing Home260 NLRB 377 379fn 2 (1982)basis for industrial customers In the course and conductof its business operations during the preceding 12months these operations being representative of its operations at all the times material herein the Respondentprovided goods and services valued in excess of $50 000directly to enterprises outside the State of New YorkThe complaint alleges the Respondent admits and I findthat the Respondent is now and has been at all timesmaterialhereinan employer engaged in commercewithin the meaning of Section 2(2) (6) and(7) of theActIITHE LABOR ORGANIZATION INVOLVEDThe complaintalleges andI find that Local One JointBoardLeather and Machine Workers Union UnitedFood and Commercial WorkersInternationalUnionAFL-CIO (the Union)is a labor organizationwithin themeaning ofSection 2(5) of the Act 9IIITHE UNFAIR LABOR PRACTICESThe complaint alleges that the Respondent actingthrough Joseph DiAngelo an officer and shareholder ofthe Respondent violated Section 8(a)(1) and (3) of theAct by unilaterally reducing the piece rate of and thereby reducing the earnings of its employee Henry Millsand without affording the Union an opportunity to negotlate and bargain as the exclusive representative of theRespondents employees with respect to such acts andconduct and because of its actions causing the termmation of Mills and failing and refusing to reinstate him allbecause he joined supported and assisted the Union andin order to discourage employees from engaging in unionor other protected concerted activities for the purpose ofcollective bargaining or other mutual aid or protectionThe Respondent denies these allegations 10A BackgroundThe Respondent is owned by three partners JosephDiAngelo Richard Marcano and John Marcano Jr andhas been in operation since 1953 In July 1982 "1 the Respondent employed between 16 and 20 workers in itsshop 12 As previously indicated the Respondent electro9The Respondent denied on lack of knowledge sufficient to form abelief the Union s status as a labor organization Having already takenofficial notice of the Board s previous decisioninBronx Metal PolishingCo supra Inote that the Board determined therein that the Union is infacta labor organization In the absence of evidence that events havesince occurred to change the Union s status the conclusion that it qualifeesas a labor organisation within the meaningof the Act persists GraphisCommunications Local 51 (Format Printing Go)266 NLRB 7 In 3(1983)Howard Johnson Distribution Center250 NLRB 492 493 (1980)enfd 637 F 2d 373 (5th Cir 1981)'aThe complaint alleges that DiAngelo has been an owner of Respondenta supervisor within the meaning of Sec 2(11) of the Act andan agent of the Respondent acting on its behalf within the meaning ofSec 2(13) of the Act While the Respondent denied this allegation in itsanswer the record shows clearly that DiAngelo is president of the Respondent and a supervisor and agent thereof within the meaning of theAct and I so findii Henceforth all datesreferto 1982 unless otherwise specified12At the time of these proceedings the Respondent employed nine employees in the shop BRONX METAL POLISHING CO.301platesand polishes metal parts which its customerssupply for the. required electroplating and/or polishing.Mills worked full time for the Respondentas a metalpolisher fromAugust 28, 1972, until September 15,1982.13His job involved using machinery to grind andpolishmetal pieces, usually not larger than 5 inches inlength and 3 inches in width, and preparing them forelectroplating.Mills, himself,was not involved in theplating process at all. Two other employees,EmanualRodriguez i 4 andWilly Bradshaw,t 5alsoperformedgrinding and polishing functions, as did Richard Mar-cano. Unlike most of Respondent's employees, who werepaid on an hourly work basis (timework), Mills didpiecework-.16Under this system Mills was paid by thepiece at a prearranged rate, which varied with the nature(type,size,etc.) of the part he was working on. Accord-ing to Mills, when he worked a 40-hour week, he earnedin the neighborhood of $375 Mills testified that he-usual-lyworked 40 hours, althoughsometimesheworkedmore, sometimes less, and occasionally he was laid off.For most of the 10 years that Mills worked for the Re-spondent, he alternated between timework and piece-work, but in the last 2 or 3 years of his tenure he didpiecework exclusively, because, as Mills testified, DiAn-gelo thought that he was an unproductive timeworker.DiAngelo confirmed this in his testimony, stating thatMills stopped doing timework in the last 2 or 3 years ofhis employment and that Mills was extremely unproduc-.tive when he worked "on the clock." 17In late June or early July, the Union began itsorganiz-ing_campaign among the Respondent's employees. Millstestified that about July 1 he signed'a union authorizationcard and also actively engaged in-the union campaign bytalking to employees about the Union, attending unionmeetings,and transporting other workers to and fromthesemeetings.Subsequent to its victory in a secret-ballot election conducted by the Board's Region 2 officeon December 1, the Board certified the Union as the ex-clusive collective-bargainingrepresentative of the Re-spondent's production and maintenance employees.B. The EvidenceMills related that commencing in July and duringalmost every working day, Marcano and DiAngelo helddiscussions with him in which they,inter alia, threatenedto cut his piece rate. The first conversation Mills testifiedto took place between DiAngelo and him, in the shop bya machine next to Mills, about 2 weeks prior to the elec-tion.Mills stated that DiAngelo said, "[T]he Union is notcoming inhere, and if it do [sic] come in,I'llbuy -themoff. I would' like to have you with us, and if the Uniondoes come in, I'll put you on the clock for $4.00 anhour." Mills did not reply to this. AccordingtoMills, afew days later he had a similar confrontation with DiAn-gelo in the same placeand, again,Mills tried to say aslittle as possible to him. Mills added that Bradshaw wasabout 8 feet away when this incident occurred, and after-ward commented in a joking manner to Mills, "Youwon't be making money anymore. You'll be making fourdollars an hour from now on." 18 Mills continued that inanother conversation which took place between them afew days before the election DiAngelo told him, "Youmakes [sic] too much money. Nobody makes that muchmoney in one day. I am going to cut your rate." Millsrecounted that at the time he did not take DiAngelo seri-ously.Mills testified thatDiAngelo also confronted himabout taking employeesto union meetingsand that hetoldDiAngelo that it was his car and he could takewhom he wanted. Mills related that DiAngelo thenasked if Mills could takehimto union meetings also.Mills stated that no one else was around during this inci-dent which took place in the plating department. Millsrecounted that after Rodriguez left the Respondent'semploy,DiAngelo complained to him that Rodriguezhad "screwed [him] up with the Union." Mills testifiedthat "he [DiAngelo] said that he did what I told him todo.AndI said`What do youmean'what I told him todo? And he said `You have beentellingme allalong thatIshould let [Rodriguez]go.' I said'Inever told youthat."Mills testified about another incident, which occurredafter the election, in early September when he hadearned $145 in one day. He stated that DiAngelo toldhim, "That's too much money. Anybody make thatmuch money, I am cuttingthe price on it." Mills relatedthat while there were other workers nearby when DiAn-gelo said this, none ever commented about it to Mills.19Mills testified that there were many incidentssimilarto the ones' described above, which had occurred, but hecould not recall them with precision. However, Millsstated that in these episodes DiAngleo threatened himwith reprisals against himself or other employees andthreatened to cut his pay.20Mills also testified to two or three confrontations withRichardMarcano.During one incident, which tookplace at a machinenearMills,Marcano asked him whyhe wanteda union inthe shop, and commented that, ifthe Unioncame in,employees would lose a lot of bene-fits.When Mills asked what benefits he was speaking ofMarcano answered, "Christmas bonuses would be cutout and no more turkey for Thanksgiving." Mills re-13 It is undisputedthatMills worked part time for Respondent in 1970and 197114Rodriguezhad leftthe Respondent's employ atthe time of theseproceedings15 Bradshaw was still employedby theRespondentat thetime of thehearing andtestified for theRespondent herein18 In additionto Mills, onlyRodriguez was paid on a piecework basis17DiAngelotestified that, althoughMills was a very productive piece-worker,he didvery littlewhen he was paid by the hour DiAngelo main-tained that he lost money when Mills did timework and had complainedtoMills about his lackof productivityas a timeworker18AlthoughBradshaw appeared at the hearing,he did not testifyabout this episode as a witness nor was he asked about it19Mills relatedthat previously in July,while picking uphis paycheckone Friday,in a similar conversation between them,DiAngelo com-plainedto himthatMills was making too much money20 AccordingtoMills,DiAngelohad said thingslike, "you would goout. and you do against me like you are, andyou, youis fucking me"When Mills explained,' "If I make X amountof dollars per day; thatmeans you is got to be making more[sic],"DiAngelo responded, "Nevermind that, you are not supposed to make that kind of money I am goingto cut the fuckingprice on you " 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondedIn that regard you couldn t penalize me for abonus because I doesn t [sic] get one 21Mills related that in another conversation he had withMarcano concerning the Union 22 a couple of weeksbefore the electionMarcano commented for a secondtime that he did not understand why the employeeswanted a union and added that the Thanksgiving turkeyand other benefits would be cut AdditionallyMarcanosaid that he thought that Rodriguez was turning the employees against him According to Mills [H]e thoughtthey [Marcano and Rodriguez] had been buddies for solong they had worked together and he [Marcano] neverthought that [Rodriguez] would fuck him like that withthe UnionMills also testified about a conversation hehad with Marcano on the morning of his discharge regarding his piece rate and concerning payment for somecorrected piecesMills noted that he and Marcano hadnever discussed this topic before but he did not elaborate on the substance of the conversationMills testified that on September 15 he arrived at theRespondents premises as usual and began workingWhen DiAngelo came into the shop at 9 am he summoned Mills into his office 23 Mills stated that DiAngeloinformed him that he was cutting the rate on a particularmetal part called a legwhich was to be processed inthe shop at the time Mills related that DiAngelo toldhimFrom now on you will get a penny and a half foreach leg[I]f you don t want to do [the legs] forthat you leave themWhen Mills who for 10 years hadalways worked on this particular part for 2 cents a pieceasked DiAngelo why he was cutting the rate the latterreplied[I]f anyone makes as much money as you doand you fuck me with the union now I ll get youMillscontinued that he now asked DiAngelo [W]hy do it tome[H]ow do you know it was me? to whichDiAngelo replied[L]istenIgot eight fucking guysdown there against me All of them said the same thingThey didn t do itMills added that he then left theoffice changed his clothes and then went home thus ineffect terminating his employment with the RespondentThe testimony of the Respondents key witness JosephDiAngelo differed substantially from that given byMillsAccording to DiAngelo he first learned about theUnion s organizational campaign early in July24 when81According to Mills pieceworkers did not get bonuses and DlAngelofrequently said that pieceworkers made enough money and therefore didnot deserve to get a bonus Mills could not explain on cross-examinationwhy Marcano threatened him with the loss of a bonus he was not gettinganyway22Mills did not recall the exact orderof hisdiscussions about theUnion with Marcano89 No one else was present in the office24 It is unclear precisely when DlAngelo learned of the Union s campaignHe stated at least twice in his testimony that the date was July 9He also testified that he was on vacation during the last 2 weeks in Juneand that helearned about the Union on the day he returned to workwhich wasa Tuesdayhe believed it wasJuly 3He then related that hewas away from the shop over the Fourth of July holiday and onlylearned about the Union on his return the following Tuesday Pursuant toFed REvid 201 (c) I sua sponte take official notice that July 3 1982fell on Saturday July 9 fell on a Friday and the first Tuesday after theFourth of July was July 6theRespondent received a letter from the Union 25DlAngelo testified that he handed this letter over toMarcano who said 111 handle it 26 DiAngelo statedthat he did not know what action if any Marcano tookwith respect to the Union as he and Marcano never discussed the subject during July or August DiAngeloadded that he also never speculated about which employees were union membersDiAngelo related that he became aware that Mills wastaking peopleto union meetings sometimeinAugust Herecounted that Mills was going around gathering his colleaguesand telling them that he was going to take themto someone s house fora meetingDiAngelo stated thathe did not know the purpose of this gathering but hesurmisedthat it had to do with the Union because theemployees were showing each other their cards 27 Although DiAngelo did not mention this incident to hispartners he as he testified, may have joked about it withMills by saying I hear you ve taken the boys to theunion manandMills laughed in responseDiAngeloadded that this was the last time he spoke to Mills abouttheUnion although he may have heard others in theshopdiscuss itbut did not recall who 28DiAngelo denied ever threatening Mills with a pay cutor taking any action against Mills because of his unionactivitiesAccording to DiAngelo the following factsled to Mills departure In September Standard KielHardware Company the Respondents largest accountstopped sending its polishing work to the Respondent 29About a week or two before Mills left the Respondent semploy DiAngelo learned from a Standard Kiel truckdriver that this company had acquired its own polishingmachine This information simply confirmed DiAngelo sprior observation that he had lost a significant portion ofhis Standard Kiel businessDiAngelo then telephonedKevin Matthews Standard Kiel s purchasing agent whoconfirmed that Standard Kiel had bought a machine andwas doing most of its own polishing workAccording to DiAngeloas a resultof this decline initspolishingbusinesstheRespondent had very littlepiecework and so he offered to let Mills do some workon the clock 30 DiAngelo testified [I] said Henry we48 The recorddoes not clearly disclose whatthe contents of this coinmumcationfrom the Union were At one point however DlAngelo mdicared thatthe letter said that therewas going to be an election26Thisconversationtook placein the Respondents office and onlyMarcanoand DiAngelowere present87When DlAngelo wasasked on cross-examinationSo the employees were showmg eachothertheir unioncards after the union electionhe respondedLetters or cards I dontknow Ididn t read it28On cross-examinationDiAngelo testified that all three of Respondent s partners knew the employeesfairlywell and spoke to them oftenDiAngelo himself worked directly withthe employees from3 to 6 hoursper day and his partners spentevenmore time with the workers Hestated that although the employees were generally reluctant to bringtheir problemsto the boss DiAngelokneweverything that (was) goingon29 In particular Standard Kiel stopped sending the Respondent a cartam part called a 2850which providedthe Respondentwith the bulk ofitspolishingwork The Respondentcontinuedto dogrinding work forStandard Kieland alsodid chrome platingJ0DiAngelo was notcertain preciselywhenthis conversation occurred but placed it sometimein late August orearlySeptember BRONX METAL POLISHING CO.are very, very slow, we are getting a little work here. Igot to lay everybody off. You have seniority.'Isaid,'When the grind work comes, you do piecework. Whenthere is timework, I want you to work timework. It's upto you.' [Mills] said 'I don't want to work no more."'31DiAngelo stated that whenMills resignedDiAngelo in-formed him thatBradshawwould continue to do polish-ing and grindingwork, to which Mills responded, "Idon't care what you do."DiAngelo testified that the sole reason he offered Millstimework was his desire to keep Mills employed in theface of a scarcity of piecework.32He statedthat he also-sought to create work for Mills,-by telling Marcano tostop doing polishing,33 and deniedthat he had ever re-fused to accept work that could have been done byMills.34DiAngelo addedthat sinceMills' resignation,Bradshaw and Marcano have performed all the polishingand grinding work that was available. DiAngelo insistedthroughout his testimony that.he was readyand willingto hire Mills back. In fact, between the first and seconddays of these proceedings the.RespondentsentMills atelegram offering him the opportunity to return to work.C. CredibilityAny attempt to resolve the issues presented herein re-quires the resolution of the sharp differences in the testi-mony given by DiAngelo and Mills, respectively.Having considered the various factors which the Boardapplies in determining credibility,35 I have decided tocreditMills,wherever their accounts conflict. In credit-ing Mills I first note that in every way he was a straight-forward, thoughtful, and generally cooperative witness.His account of what occurrred was consistent and as de-tailed as onecould reasonably expect.The Respondent attempted to attack Mills' credibilitywith evidence that in 1970 and 1971 Mills worked underan assumed name. Mills denied this on cross-examination.DiAngelo testified as to Mills' use of an alias and the Re-spondent offered into evidence and I received numerousdocuments to support this contention. The GeneralCounsel also produced a number of documents presum-ably for rebuttal purposes. In a posthearing brief theGeneral Counsel moved to strike from the record all ofthis evidence. For the reasons set forth hereinafter Igrant-her motion to strike.Under Federal Rules of Evidence 60836 Mills' denialon cross-examination that he ever used an alias ended the31Elsewhere DiAngelo described the conversation in a substantiallysimilar way,"Iasked him,he got seniority'Henry,'I said, 'you have se-nionty,you got to do piecework and you got to do tlmework'He says,'Iquit'I said, 'Well, that's up to you "'-a2 The evidence shows that DiAngelo laid off Rodriguez in responseto the decline in polishing work.saMills, by contrast,testified that after the commencement of unionactivityMarcano did more polishing work than he had ever done before24-Tlus was corroborated by_ Standard Kiel's purchasing agent KevinMatthewsas These factors include,"The weight of evidence,established or ad-mitted facts,inherent probabilities,reasonable inferences drawn from therecord,and in sum,all the other variant factors which the trier of factmust consider in resolving credibility."Northridge KnittingMills,233NLRB 230(1976)..36 Sec.10(b) of the Act provides that any proceeding before the Boardshall be conducted in conformity with the Federal Rules of Evidence in-303Respondent's inquiry into this collateral issue, and pre-cluded counsel from producing extrinsic evidence tocontradict him.37Ponderosa Granite Co.,267 NLRB 212(1983).38Accordingly, I will not consider this evidencefor impeachment or-for any other purposes,39 and strikeit from the record.40The Respondent launched a second attack on Mills'credibility by reading into the record prior testimonywhich he had given at the hearing before Judge Edel-man.41Having compared Mills' prior testimony with theaccount he gave in the instant-proceedings, I find few in-consistencies. Indeed, rather than damaging Mills' credi-bility, his prior testimony actually supports it.42In' sharp contrast to Mills' forthright and informativedemeanorwas DiAngelo's belligerent attitude, his unco-operative posture,43 and indeed, his almost contemptu-ous behavior on the stand.44 DiAngelo was defensive45and evasive.46 Often he appeared inattentive or simplyto cut the General Counsel off before she had an oppor-tunity to pose her question.Even more damaging to DiAngelo's credibility thanhisdemeanor was the inherent implausibility of thissolar as this is practicable.See alsoNational LaborRelations BoardRules and Regulations_3P Fed R Evid608(b) providesin pertinent part thatSpecificinstancesof the conductof a witness,for the purpose of at-tacking or supportinghis credibility, otherthanconviction of crimeas providedin rule 609,may not be proved by extrinsic evidenceThey may, however,in thediscretion of the court, if probative oftruthfulnessor untruthfulness, be inquired into oncross-examinationof thewitness (1) concerninghis character for truthfulness or un-truthfulness, or (2) concerning the character for truthfulness or un-truthfulness of anotherwitness as towhich characterthewitnessbeing cross-examinedhas testifiedasAccordUnited States v. Bosley,615 F 2d 1274, 1276-77 (9th Cir.1980),United States v. Ling,581 F 2d 1118, 1121 (4th Cir. 1978);UnitedStates v.Cluck, 544 F 2d 195 (5th Cir 1976) (Reversible error to attack awitness' credibilityby using extrinsicevidence of conductthat has notresulted ina criminalconviction )ae Specifically, I will strike DiAngelo'stestimony on this issue, R.Exhs.9-14, and G C. Exhs 9 a-n,11, and 12.40 Since the'Respondent's counsel did not attempt to introduce evi-dence of prior convictions, Fed R Evid 609 does not apply CfNLRB Y.Jacob E. Decker & Sons,569 F 2d 357, 362-363 (5th Cir 1978)41 Each time Mills was asked abouthis prior testimony,he admitted tomaking the statement and stoodby its veracity42 At theprior hearing Mills testified that DiAngelo threatened to puthim on timework about 2 weeks before the election, but hedid not carrythrough on the threat In addition, Mills testified that until he left the Re-spondent'semploy,he did piecework wheneverhe could get it, andwhen there was no piecework he did notwork Millshad also stated thathe performed all the piecework the Respondent had. However,in the in-stant caseMills testified thatMarcano increasingly did the work Millswould otherwise have performed Finally, Mills had testified at the priorhearing that Standard Kiel was doing some of its own polishing work.43 On more than one occasion,DiAngelo threatened to leave the standwhile the General Counsel cross-examined him.44 A witness'attempt to obstruct the proceedings by engaging in unco-operative conduct on the standclearlyhas a bearing on his credibility.SeeWeatherTec Corp,238 NLRB1535, 1555 (1978), enfd.mem. 626F 2d 868 (9th Cir 1980)4sAtone point,on receiving a question from the General Counsel,DiAngelo refusedto answer and complained,"Thiswoman'sa littletricky. ..She thinks I'm a dummy.I'm not a dummy, you know... .She's trying to trick me and I don't want tricks "46When the General Counsel asked DiAngelo about his reaction toreceiving a letter from the Union he refused to answer,saying,"You andJesus Christ ain't gonna know what I think."When directedto answerthe question DiAngelo said,"I don't know what I thought." 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDstory 47 For example DiAngelo s testimony that he andhis partners never discussed the Union is simply not believable It is inconceivable that an employer would beso completely apathetic to organizational activity thathe would not even discuss the matter with the otherprincipals of the businessEqually difficult to believe is DiAngelo s account ofMills abrupt resignation and the Respondents apparentwillingness to rehire him The paradox is all the moredifficult to believe in light of DiAngelo s additional testimony that Mills had always been an unreliable employeewho would leave his job without explanation for severalmonths at a time 48 Similarly inexplicable in the face ofhis testimony that he lost money when Mills worked ontimewas DiAngelo s asserted willingness to offer MillstimeworkMoreover the Respondents assertion that the summerand fall of 1982 were marked by a dramatic decline in itspolishingbusiness is simply not supported in therecord 49 Kevin Matthews Standard Kiel s purchasingagent did testify that Standard Kiel bought a polishingmachine andbegan to perform this work in house According to Matthews however this machine was purchased in mid 1980 and was functional by approximatelyJanuary 1981 50 a full year and a half before Millsabrupt departure In additionMatthews testified thatStandard Kiel began to route work away from the Respondent to GIM 51 a die casting firm which also didpolishing and chrome plating 52 However this changewas implemented around December 1982 53 a full 4months after Mills left 54Furthermore in evidence are invoices issued by theRespondent to Standard Kie155 which indicate that cori47 Inherentprobabilityand reasonable inferences drawn from therecord are important considerations in resolvingcredibilityNorthxwyNursing Home243 NLRB 544 (1979)46DtAngelos feelings about rehiring Mills were apparently quite ambivalent and relatedto thelatter s union activityWhenaskedon crossexaminationwhy theRespondent had between hearing dates offeredMills his jobDiAngelo repliedBecause we got union activities I don tknow what I in supposedto do The right thing to dois to call him backand once he refusesthe jobthen 111 hire someone else In response tothe GeneralCounsels inquiry about how heknew hehad to offer Millshis job backDiAngelorespondedBecause everything you do is unionactivities I don t know whatto do soI tried to do the right thing bycalling the man back so I don t get no more charges on union activities49 The Respondents position paper to the Boardwhichis in evidenceconcisely sets forth its positionthat thisdecline in business virtuallyeliminated pieceworkThis inturn caused DiAngelo to offer Mills timework which the latter refused when he resigned66Matthews precise testimony was that the machine was purchased 3yearspriorto thehearing and was functional within 6 months He alsonoted that the machine frequently malfunctioned causing Standard Kielto send its polishing work outSi In evidence are four invoices dated June16 20 22 and 26 1983respectivelyissued bythe Respondent to GIM62 Standard Kiel also began to send some polishing workto a Canadian die-casterHowever according to Matthews this would have had noeffect on the Respondent at any time material hereinas SpecificallyMatthews indicatedthat StandardKiel began to useGIM s services 9 months prior to the date on which hetestified6'Matthews emphasized that the decision to use new vendors was aneconomic one and was not based on any dissatisfaction with the Respondent s service66 The invoices were produced by the GeneralCounsel whoobtainedcopies from Standard Kiel It is undisputed that these invoices reflect allof the workthat the Respondentperformedfor Standard Kiel during theyears 1979 throughMay 1983 TheRespondent also produced a numbertrary to DiAngelo s testimony some piecework wasavailable at the time Mills left the Respondents employand during the period immediately thereafter 66 As theGeneral Counsel points out in her brief between Julyand December 1982 the Respondent only experienced amoderate decline in business when this period is cornpared with the same months in prior years on a monthby month basis 67 Although the record does not revealprecisely how many hours of work were available forthe Respondent to give to Mills as piecework it is clearStandard Kiel did in that period send to the Respondentgrinding and polishing work in a quantity that did notdeviate grossly from previous years its use of in housepolishingequipment notwithstanding 58D Analysis and ConclusionsTo establish a violation of Section 8(a)(3) of the Actthe General Counsel mustmake a primafacia showingthat the respondents conduct was unlawfully motivated 69Thereafter the respondent must demonstrate thatitspurposes were lawful SeeWright Line251NLRB1083 (1980) enfd 662 F 2d 989 (10th Cir 1981) certdenied 455 U S 989 (1982) 60of originalinvoices for August and September 1982 whichwere also received into evidence66 The invoices highlight DiAngelo s tendencyto exaggerate and hisutter lack of attention to detail Theyquiteclearly contradict DiAngelo srepeatedassertionthat part 2850 which Standard Kiel began polishing inhouseconstituted 99 9 percentof the Respondentspolishing work forthatcustomer overthe last 5yearsNor do they support DiAngelo s contention that the Respondents polishing business declined more than 100percent after Standard Kiel purchased its own equipment I might addthat itismathematicallyimpossible for businessto decline bymorethan100 percent67The General Counselillustratedher point with a chart which sheappendedto her brief Drawingon information contained in the invoicesin evidencethe chartsetsforth the revenue thatthe Respondent received fromStandardKiel for polishingand grindingworkfor eachmonth in 1979 through May 1983 inclusive The calculationsas to revenue include all of the polishingand grinding functionswhich Mills performed andwhich aredesignated on the invoicesasG PolG PPolExtra Gound Pol and EmerySatin another grinding processwas not included in lightof evidence that Millsdid not do this kindof workbaThe recorddoes not indicate how many man hours of polishingwork StandardKiel generatedfor theRespondent.In the first placewhere theinvoice items are designatedasG P and CP (i e generalpolish and chrome plating)there is noway toapportion the polishingand platingworkIn the absence of evidenceto the contraryI accept asreasonable the General Counsels assumption that the proportion although unknown remained constantbetween 1979and May 1983 It is,moreover impossible to discern from the record how many man hourseach function took to performon a particularpieceThe copies of theinvoiceseach bear a Standard Kiel stamp which notes the date StandardKiel received the finished goods from the Respondent the date the invoice wasprocessedand the date payment was due The invoice itselfreflects the date the documentwas createdNowhere however does thedocument reveal the date onwhich theRespondent received the goodsfor work Although Matthewsattemptedto shed fight on this question byestimating the time that it would take to perform certain functions on thevarious items, his testimony consistedof educatedguessing and did notcome close to covering all of the different operations and parts cited inthe bills60[Iln assessing whether a prima facie case has been presented anadministrative law judge must view the GeneralCounsels evidence inisolationapart from the respondents proffereddefenseHillsideBusCorp262 NLRB 1254 (1982)60 See alsoNLRB v TransportationManagementCorp462 U S 393(1983)wherethe Court approvedthe BoardsWright Linetest BRONX METAL POLISHING COIn the case at bar the General Counsel adduced ampleevidence to support a puma facie case that the Respondent engaged in discriminatory conduct 61 The recordclearly shows that DiAngelo was aware of the Union sactivities in general and Mills participation in particular 62The record also reveals evidence of union animusin the repeated threats DiAngelo and Marcano made toMills 63My finding of union animus is bolstered byJudge Edelman s determination in his case as affirmedby the Board that the Respondent engaged in multipleunfair labor practices 64 Finally the timing of DiAngelo s decision to cut Mills rate just 6 weeks after theUnion s success in a Board conducted election furthersupports my determination that the conduct was unlawfullymotivated 65The finding that the Respondent acted with an unlawful purpose is but one element essential to a determination thatMillswas constructively dischargedThesecond element requires a finding that the burdens imposed on the employee caused and were intended tocause a change in working conditions so onerous as toforce that employee toresign 66The 25 percent decrease in Mills rate of pay on piecework that at the time represented his available workhad an obvious and substantial impact on Mills eanungsAccordingly I find that the change in his working conditions rendered his continued employment with the Respondent untenable67 and compelled his resignation 68Furthermore the foreseeability of Mills resignation coupled with DiAngelosunion animusconspire to supportthe inference that this was the intended result of the conduct 6961Crucial factors in establishing a prima facie case are the timing ofthe unlawful conduct the Employers knowledge of union activity andunion animusDutch Boy Inc262NLRB 4(1982)enfd sub nomARTRA GroupInc vNLRB730 F 2d 586 (10th Cir 1984)62 It is undisputed that DtAngelo and his partners were aware of theorganizational activities as of earlyJulywhen theyreceived a letter fromthe UnionAdditionallyDukngelo sknowledge as toMillsparticipationis evident in the episode in which he commented upon Mills activities indriving employees to union meetings63 Illustrative of these episodes are Marcano s threat to discontinue theThanksgiving turkeys andChristmasbonusesDiAngelo s threat to putMills on theclockat S4 an hour and his statements on September 15 thathe was cutting Mills rate because ofthe UnionThese and other mcidents have been detailed herembefore64 SeeBillFox Chevrolet270 NLRB 568 570 (1984) in which the administrative law judgewith Board approval used a poor decision involving the same respondent to support his independent finding of unionanimus noting that it would be naive to ignore the pervasiveness of Respondent s recent past misconduct with regard to this union65 The timing of the cut in Mills piece rate is even more suspicious inlight of the fact that in the 10 years that he had worked full time for theRespondent his rate had never beencut before66 Algreco SportswearCo271NLRB499 500(1984) (The two alements essential to proving a constructive discharge were articulated asfollowsFirst the burdens imposed upon the employee must cduse andbe intended to cause a change in his working conditions so difficult orunpleasant as to force him to resign Second it must be shown that thoseburdens were imposed because of the employees union activities )67The barefactthat an employee resigns in response to an unfairlabor practice does not establish a constructive dischargeKogy.x Inc272 NLRB 202206 (1984)68 SeeHolidayInn ofSantaMaria259 NLRB 649662 (1981) SE.Nichols Marcy Corp229 NLRB 75 83 (1977)69 See e g SureTan,Inc v NLRB467U S 883 (1984)305Having discredited the Respondents assertion thatMills facing a decline in piecework and the necessity ofworking on time had quit his job I conclude that theRespondent has failed to rebut the General Counsel sprima facie case Accordingly I find that the Respondent violated Section 8(a)(3) and (1) of the Act 70IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIIIabove found to constitute unfair labor practices occurrmg in connection with the operations of the Respondent descnbed in section I have a close intimateand substantial relationship to trade traffic and coinmerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow thereofV THE REMEDYHaving found that the Respondent has engaged in certam unfair labor practices I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the ActIn light of the standards set forth inHickmott Foods242 NLRB 1357 (1979) I conclude that a broad remedialorder is appropriate herein since it has been shown thatthe Respondent has a proclivity to violate the Act 71AccordinglyI recommendthe use of the broad injunctive language in any other manner in the recommended Order 72Having found that the Respondent constructively discharged Henry Mills on September 15 I recommend thatthe Respondent offer him immediate and full reinstatement to his former position and if said position nolonger exists to a substantially equivalent positionwithout loss of seniority or other benefits and make himwhole for any loss of pay resulting from the discrimmation against him by payment of a sum of money equal tothe amount he normally would have earned as wagesfrom the date of his discharge to the date of a bona fideoffer of reinstatement 79 less net interim earnings Thebackpay due under the terms of the Order shall be coinputed in the manner prescribed by the Board in F WWoolworth Co90 NLRB 289 (1950) with interest asprescribedinFloridaSteelCorp231NLRB 651(1977) 7470Even assuming arguendothat theRespondents conduct did notamountto a constructivedischarge the act of cutting Mills pieceworkrate becauseof his unionactivitieswould in any case violate Sec 8(aX3)of the Act, which prohibitsan employer from altering an employeesworking conditions in retaliation for the latter s protectedactivityTmMar Communications265 NLRB 664682 (1982)71 Bronx Metal Polishing Co268 NLRB887 (1984)71 Thurston Motor Lines263 NLRB 110 In 3 (1982)TalbertMfg258NLRB 776 fn 2 (1981)St.Francis Hospital252 NLRB 1247fn 3 (1980)76While therecord reflectsthat the Respondent offered to reinstateMills in betweenhearing dates the issue as to whethersuchoffer of reinstatementsatisfiedthe Board s requirementswas not fullylitigatedAccordmglyIwill defer that question to the compliance stage of this pro-ceedingCharlesH McCauley Associates248NLRB 350 in 2 In 7(1980)74 See generallyIsisPlumbing Co138NLRB 716 (1962)See alsoOlympic Medical Corp250 NLRB146 (1980) 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1Bronx Metal Polishing Co Inc is an employer engaged in commerce within the meaning of Section 2(2)(6) and (7) of the Act2LocalOne Joint Board Leather and MachineWorkers Union United Food and Commercial WorkersInternationalUnionAFL-CIO is a labor organizationwithin the meaning of Section 2(5) of the Act3The Respondent has interfered with restrained andcoerced its employees in the exercise of their rights guaranteed inSection 7 of the Act and has therebyengagedin unfairlabor practices in violation of Section8(a)(1)and (3) of the Act by unlawfully reducing the ChargingParty s piece rate thereby reducing his earnings all because of his union activities and to discourage other employees fromengaging inunion activities and therebyconstructively discharging him and causing his termination4 The unfair labor practices found above affect coinmerce within the meaning of Section 2(6) and (7) of theActOn these findings of fact and conclusions of law andon the entire record I issue the following recommended75ORDERThe Respondent Bronx Metal Polishing Co IncBronx New York its officers agents successors and assigns shall1Cease and desist from(a)Discouraging membership in or support of LocalOne Joint Board Leather and Machine Workers UnionUnitedFood and Commercial Workers InternationalUnionAFL-CIO or any other labor organization byconstructively discharging employees by cutting theirpiecework rates thereby creating working conditions soonerousas to force them to resign or otherwise discriminating againstthem in their hire and tenure(b) In any other manner interfering with restrainingor coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Henry Mills immediate and full reinstatementto his former job or if that job no longer exists to a substantially equivalent positionwithout prejudice to his senionty or any other rights or privileges previously entoyed and make him whole for any loss ofearnings andother benefits suffered as a result of the discriminationagainst himin the manner set forth in the remedy sectionof the decision(b) Remove from its files any reference to the unlawfuldischarge and notify him in writing that this has beendone and that the discharge will not be usedagain st himin any way 7675 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrdershallas provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purtses76 Sterling Sugars261 NLRB 472 (1982)(c)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(d) Post at its Bronx New York facility copies of theattached notice markedAppendix 77 Copies of thenotice on forms provided by the Regional Director forRegion 2 after being signed by the Respondents authorized representative shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced or covered byany other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyP7 If this Order is enforced by a Judgment of a United States Court ofAppeals the words inthe notice readingPostedby Orderof the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all the parties participated the NationalLabor Relations Board has found that we haveviolated theNational Labor Relations ActWe havebeen ordered to post this notice and to abide by itstermsSection 7 of the Act gives employees these rightsTo organizeTo form join or assist any unionTo bargain collectively through representativesof their own choiceTo act together for othermutual aidor protectionTo choosenot to engagein any of these protected concertedactivitiesWE WILL NOTdiscouragemembership in or support ofLocal One Joint Board Leather and Machine WorkersUnion United Food and Commercial Workers InternstionalUnion AFL-CIO or any other labor organizetion by constructively discharging employees by cuttingtheir piecework rates, thereby making working conditions so onerous as to force them to resign or otherwisediscriminateagainst themin their hire and tenureWE WILL NOT in any othermanner interfere with restrain or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act BRONXMETAL POLISHING CO307WE WILL offer HenryMills immediateand full remWE WILL notify him that we have removed from ourstatementto his former job or if that job nolongerfiles and have asked the Employer to remove from theexists to a substantiallyequivalent positionwithout prejEmployers files any reference to his discharge and thatudice to his seniority or any other rights or privilegeswe will not use the dischargeagainsthim in any waypreviously enjoyed and WE WILLmakehim whole forany loss ofearnings andother benefits resulting from hisBRONXMETAL POLISHING CO INCdischarge less any netinterim earnings plusinterest